Citation Nr: 1421248	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected polypectomy with colectomy and adhesions.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to polypectomy with colectomy and adhesions, urethral stricture and major depressive disorder.

3.  Entitlement to an increased rating for polypectomy with colectomy and adhesions currently evaluated at 10 percent.    

4.  Entitlement to a compensable rating for abdominal scars associated with polypectomy with colectomy and adhesions.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had National Guard service from September 1984 to May 1986, with active duty service from May 1985 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a June 2012 Board Video Conference hearing; a transcript is of record.

In the September 2010 rating decision, the RO granted an increased rating of 10 percent (effective May 2010) for the Veteran's service-connected polypectomy with colectomy and adhesions, adhesions and scar.  The Veteran appealed the initial disability rating assigned.  A separate rating for abdominal scars associated with polypectomy with colectomy and adhesions was granted by rating decision in September 2013.  The RO assigned a separate rating for the Veteran's scars as part of the overall rating of his polypectomy.  The issue is before the Board and is reflected as such on the first page of this decision.

In a September 2013 rating decision, the RO adjudicated the erectile dysfunction issue as a claim to reopen.  However, the September 2010 decision had not become final since the Veteran perfected appeal.  Thus, the issue is not a new and material evidence claim, but a service connection claim that is properly before the Board.  Accordingly, the issue is reflected as such on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on a review of the Veteran's claims file and electronic records, additional development is necessary before the Board can proceed with appellate review.

May 2013 and July 2013 VA mental health records indicate that the Veteran is in receipt of Social Security Administration (SSA) benefits.  It is unclear whether they are for his acquired psychiatric disorder and/or for other disabilities.  To be sure, these records should be obtained as they may be pertinent to his claims.

Updated and outstanding private and VA treatment records should also be obtained.  The last private treatment record associated with the file is dated in May 2010; and the most current VA treatment record is dated in October 2013.
 
In addition, VA examinations are needed because the opinions obtained to date are inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A December 2011 VA opinion on the issue of hypertension is inadequate as to the issue of direct service connection.  Additionally, the examiner noted pertinent records viewed through a VA computer program (CPRS), which is not available to the Board.  These records should be associated with the Veteran's claims file and/or electronic record. 

The March 2011 opinion provided in connection with the erectile dysfunction claim is inadequate as it did not consider whether the erectile dysfunction was aggravated by polypectomy with colectomy and adhesions.  The Veteran was subsequently afforded a VA examination in August 2013, and the examiner did address aggravation, but it was in relation to urethral strictures and not to the polypectomy.  

Additionally, a March 2014 rating decision cites to a November 2013 VA Form 21-4138, in which the Veteran related erectile dysfunction to the medication taken for his service-connected major depressive disorder.  No opinion has been provided regarding the aforementioned relationship as this is a new assertion raised by the Veteran.  

Given a medical history showing frequent visits in 2013 to the VA medical center for symptoms, an updated VA examination is warranted to assess the current severity of his polypectomy with colectomy and adhesions.

At the June 2012 Board video conference hearing, the Veteran testified as to how his symptoms leave him worried about keeping his job.  Though not specifically raised by the Veteran, the Board infers a TDIU claim based on this testimony.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the issue of TDIU is inextricably intertwined with the aforementioned claims, the RO should reconsider this issue after development and reconsideration of the other issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any and all SSA and medical records related to any application for disability benefits filed by the Veteran. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for hypertension, erectile dysfunction and polypectomy and residuals since May 2010.  After securing the necessary release, obtain these records, updated VA treatment records since October 2013, and CPRS records pertaining to hypertension (especially those cited by the December 2011 VA examiner). 

3.  The claims file should be forwarded to the December 2011 VA examiner for review and an addendum opinion addressing the question posed for hypertension. 

If the December 2011 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the hypertension is causally related to service? 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  The claims file should be forwarded to the August 2013 VA examiner for review and an addendum opinion addressing the questions posed for erectile dysfunction. 

If the August 2013 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following: 

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the erectile dysfunction is proximately due to or caused by the Veteran's service-connected polypectomy and/or major depressive disorder, to include any medication used to treat the depressive disorder?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) erectile dysfunction has been aggravated by the Veteran's service-connected polypectomy and/or major depressive disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of erectile dysfunction (i.e., a baseline) before the onset of the aggravation.

A complete rationale of the opinion should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Schedule an appropriate VA examination to ascertain the current severity of his polypectomy with colectomy and adhesions.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for polypectomy with colectomy and adhesions. 

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims, and determine whether a TDIU is warranted.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

